 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7 TIMONTHY ADDISON MCCAMEY,

 8                             Plaintiff,            Case No. C19-699-RAJ

 9         v.                                        ORDER DENYING MOTION FOR
                                                     INJUNCTION
10 SNOHOMISH COUNTY SHERIFF’S OFFICE,
   et al.,
11
                      Defendants.
12

13         The Court, having reviewed plaintiff’s complaint, the motion for injunction, the

14
     Report and Recommendation of United States Magistrate Judge Brian A. Tsuchida, and
     the remaining record, does hereby ORDER:
15
           (1)   The Court adopts the Report and Recommendation.
16         (2)   This Motion of Injunctive Relief (Dkt. 10) is DENIED.
17         (3)   The Clerk of Court is directed to send copies of this Order to plaintiff and

18               to Judge Tsuchida.
         DATED this 27th day of June, 2019.
19

20                                                  A
21                                                  The Honorable Richard A. Jones
                                                    United States District Judge
22

23




     ORDER DENYING MOTION FOR INJUNCTION - 1
